ON REHEARING
A petition of the appellee for rehearing and for clarification discloses that the income tax refund referred to in our opinion of March 9, 1971, has not yet been received. We directed that upon remand of the cause provision should be made for the appellant wife to receive one half of the tax refund. Our decision is clarified and amended to direct that upon remand provision should be made by the trial court for the appellant wife to receive one half of the said income tax refund when the same is refunded or otherwise made available to *474the parties or to the appellee. Except for this clarification and modification our judgment and opinion in this case is adhered to, and the petition for rehearing is denied.